Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2 TO STOCK PURCHASE AGREEMENT

This AMENDMENT NO. 2 TO STOCK PURCHASE AGREEMENT (this "Amendment") is made and
entered into as of April 13, 2007 by and among eLEC Communications Corp., a New
York corporation having an address at 75 South Broadway Suite 302 White Plains,
NY 10601 ("Seller"), CYBD Acquisition, Inc., a New York corporation and
wholly-owned subsidiary of Cyber Digital (as defined below) having an address at
400 Oser Avenue, Hauppauge, New York 11788 ("Acquisition Sub"), and Cyber
Digital, Inc., a New York corporation having an address at 400 Oser Avenue,
Hauppauge, New York 11788 ("Cyber Digital" and, together with Acquisition Sub,
collectively, "Purchaser"), to amend that certain Stock Purchase Agreement,
dated as of December 14, 2006, as amended by Amendment No. 1 to Stock Purchase
Agreement, dated as of February 27, 2007, by and among Seller, Acquisition Sub
and Cyber Digital (as amended, the "Agreement"). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Agreement.

RECITALS

WHEREAS, the parties to the Agreement desire to amend the Agreement in
accordance with the terms of this Amendment; and

WHEREAS, Section 10.08 of the Agreement provides that the Agreement may be
amended by a written instrument signed by the parties to the Agreement.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements hereinafter contained, and intending to be legally bound hereby,
the parties hereby agree as follows:

 1. Section 3.05(a) of the Agreement; Definition of "Outside Date". Section
    3.05(a) of the Agreement shall be deleted and replaced in its entirety with
    the following:
    
    "(a) at the election of either Purchaser or Seller at any time after May 12,
    2007 (the "Outside Date"), if the Closing shall not have then occurred by
    the close of business on such date, provided that neither Purchaser nor
    Seller shall be entitled to terminate this Agreement on or after the Outside
    Date if the principal reason the transactions contemplated hereby shall not
    have been consummated by such time is the willful and material breach by
    such party (or in the case of Purchaser, by Cyber Digital or Acquisition
    Sub) of any of its or their obligations under this Agreement;"
    
    Governing Law. All of the terms, conditions, and other provisions of this
    Amendment shall be interpreted and governed by reference to the laws of the
    State of New York, and any dispute arising therefrom and the remedies
    available shall be determined in accordance with such laws without giving
    effect to the principles of conflicts of law.
 2. Binding; No Assignment. This Amendment and all of the provisions hereof
    shall be binding upon and inure to the benefit of the parties hereto and
    their respective successors and permitted assigns. Neither this Amendment
    nor any of the rights, interests or obligations hereunder shall be assigned
    by any of the parties hereto without the prior written consent of the other
    party, except by operation of law; provided, however, that (i) Acquisition
    Sub or Cyber Digital may assign all or part of this Amendment or its rights
    hereunder (a) to a Purchaser Affiliate, (b) to Laurus in connection with the
    New Note and the New Note Documents and (c) from and after the Closing, to a
    Person not a party to this Amendment which acquires all or substantially all
    of the assets of Acquisition Sub or Cyber Digital and who assumes all of the
    obligations of Acquisition Sub or Cyber Digital hereunder, as the case may
    be, provided in each such case that no such assignment shall release
    Acquisition Sub or Cyber Digital, as the case may be, from its duties and
    obligations hereunder, and (ii) Seller may assign all or part of this
    Amendment or its rights hereunder to an Affiliate of Seller who assumes all
    of the obligations of Seller hereunder, provided that no such assignment
    shall release Seller from its duties and obligations hereunder.
    Counterparts. This Amendment may be executed simultaneously in two or more
    counterparts, each of which shall be deemed an original, but all of which
    together shall constitute one and the same instrument. Headings. The title
    of this Amendment and the headings of the Sections and Articles of and the
    Schedules to this Amendment are for reference purposes only and shall not be
    used in construing or interpreting this Amendment . Construction. Except as
    expressly set forth herein, all of the provisions of the Agreement shall
    remain in full force and effect in accordance with their terms, and this
    Amendment shall reaffirm the Agreement in all respects. In the event of any
    conflict or inconsistency between the provisions of this Amendment and the
    provisions of the Agreement, the provisions of this Amendment shall govern.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered on the day and year first above written.

PURCHASER:

CYBD Acquisition, INC.

By: /s/ J.C. Chatpar

Name: J.C. Chatpar

Title: President

CYBER DIGITAL, INC.

By: /s/ J.C. Chatpar

Name: J.C. Chatpar

Title: President and CEO

SELLER:

eLEC COMMUNICATIONS CORP.

By: /s/ Paul H. Riss

Name: Paul H. Riss

Title: CEO